COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


MW MANUFACTURERS, INC. AND
 TRAVELERS INDEMNITY COMPANY
 OF ILLINOIS
                                               MEMORANDUM OPINION *
v.   Record No. 2468-97-3                          PER CURIAM
                                                 APRIL 14, 1998
HENRY B. DOWDY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Dale W. Webb; Monica L. Taylor; Gentry,
           Locke, Rakes & Moore, on brief), for
           appellants.

           (Richard M. Thomas; Rider, Thomas,
           Cleaveland, Ferris & Eakin, on brief), for
           appellee.



     MW Manufacturers, Inc. and its insurer (hereinafter referred

to as "employer") contend that the Workers' Compensation

Commission erred in finding that Henry B. Dowdy proved that (1)

he sustained an injury caused by a specific identifiable incident

occurring at work; and (2) his back injury was caused by that

injury by accident.   Upon reviewing the record and the briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.     See

Rule 5A:27.

                                 I.

     On appeal, we view the evidence in the light most favorable

to Dowdy, the prevailing party below.   See R.G. Moore Bldg. Corp.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).        So

viewed, the evidence proved that on September 6, 1996, Dowdy and

a co-worker, Junior Frith, were lifting a triple window unit when

Frith lost his grip on the unit.       Dowdy used his left hand to

prevent the unit from falling and, in doing so, felt pain in his

lower back.   The window unit weighed approximately 250 pounds and

measured six feet long and nine feet wide.

     Dowdy testified that he reported the incident to his

supervisor and to the plant nurse, but did not describe the

accident with any specificity.   Dowdy also gave his employer a

recorded statement that detailed the incident consistent with his

hearing testimony.   Dr. Roger D. Tims, the first doctor who

treated Dowdy, recorded a history of "acute low back pain which

occurred after lifting windows at work."      Dowdy gave Dr.

W. Ronald Howell and Dr. Edgar N. Weaver, Jr. a history

consistent with his hearing testimony.
     Based upon the evidence in the record, the commission made

the following findings:
          The Deputy Commissioner found [Dowdy]
          testified credibly regarding the details of
          the September 6, 1996, incident, finding his
          account consistent with that given to the
          plant nurse, the carrier, and Drs. Howell and
          Weaver. As to the history recorded by Dr.
          Tims, the Deputy Commissioner found that
          [Dowdy] did not appreciate the significance
          of the details of the incident. . . .

               While it is true that Dowdy was
          convicted of a felony over ten years ago,
          this conviction does not mean [he] cannot
          testify truthfully. Moreover, co-worker
          Frith corroborated Dowdy's testimony about


                                   2
          the specific details of the September 6,
          1996, incident and Dowdy reported the same
          history to the carrier, the plant nurse and
          Drs. Howell and Weaver.

               That Dr. Tims reported that [Dowdy]
          experienced back pain after lifting "windows"
          is not dispositive. Dowdy was unsure whether
          he reported a specific incident to Dr. Tims,
          and the bulk of the record reflects that
          [Dowdy] reported a specific incident to
          several individuals. Also, the only other
          witness to the September 6, 1996, incident
          testified that [Dowdy] injured his back while
          preventing a large window unit from falling.

The commission ruled that Dowdy proved that he was injured as a

result of an identifiable incident at work on September 6, 1996

and "agree[d] with the Deputy Commissioner that [Dowdy] proved a

compensable injury by accident."

     "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury

was an identifiable incident or sudden precipitating event and

that it resulted in an obvious sudden mechanical or structural

change in the body."   Morris v. Morris, 238 Va. 578, 589, 385

S.E.2d 858, 865 (1989).   "In determining whether credible

evidence exists [to support the commission's ruling], the

appellate court does not retry the facts, reweigh the

preponderance of the evidence, or make its own determination of

the credibility of the witnesses."     Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).      "The

fact that there is contrary evidence in the record is of no

consequence if there is credible evidence to support the



                                   3
commission's finding."    Id.

     In rendering its decision, the commission considered the

various medical histories and resolved any inconsistencies

between this evidence and Dowdy's testimony in favor of Dowdy.

Dowdy's testimony, which was corroborated by Frith, the plant

nurse, the recorded statement, and the medical histories of Drs.

Howell and Weaver, provides credible evidence to support the

commission's finding that Dowdy proved an identifiable incident

that resulted in a compensable injury.     Thus, that finding is

conclusive on this appeal.      See James v. Capitol Steel Constr.

Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

                                   II.

     In holding that Dowdy proved that his back injury was caused

by the September 6, 1996 accident at work, the commission found

as follows:
          Dr. Weaver offered no opinion on causation.
          Dr. Howell concluded that he could not state
          within a reasonable medical certainty that
          the degenerative disc disease from L1 through
          L4 was causally related to the industrial
          accident. However, in his Attending
          Physician's Report of February 3, 1997, Dr.
          Howell related [Dowdy's] persistent radicular
          back pain to the September 6, 1996, incident.


     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 214 (1991).   Furthermore, "[t]he actual determination

of causation is a factual finding that will not be disturbed on



                                    4
appeal if there is credible evidence to support the finding."

Ingersoll-Rand Co. v. Musick, 7 Va. App. 684, 688, 376 S.E.2d

814, 817 (1989).

     In its role as fact finder, the commission was entitled to

weigh the medical evidence and to accept the opinion Dr. Howell

expressed in his Attending Physician's Report.   That opinion and

Dowdy's testimony that he had not experienced back symptoms

immediately prior to the September 6, 1996 incident at work

constitute credible evidence to support the commission's

decision.   Consistent with Dollar General Store v. Cridlin, 22
Va. App. 171, 468 S.E.2d 152 (1996), the commission properly

considered both Dowdy's testimony and the medical evidence in

determining causation.

     For the reasons stated, we affirm the commission's decision.

                                                        Affirmed.




                                 5